DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/05/2021 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over Patent Application Publication No. 2015/0251816 to Elkins, Patent Application Publication No. 2006/0291756 to Thomas et al., and Patent Application Publication No. 2007/0189643 to Tresenfeld.
Regarding claim 1, Elkins discloses the claimed discreet personal hygiene item disposal bag, except for a slider.  Thomas et al. teaches that it is known in the art to provide a slider (36) on an analogous bag.  It would have been obvious to a person having ordinary skill in the art 
Moreover, Elkins discloses the claimed invention, except for one or more logos are applied to at least one of the rectangular first side or the rectangular second side.  Thomas et al. teaches that it is known in the art to print one or more logos on a rectangular side of an analogous bag (Figs. 20 and 21; paragraphs [0012], [0176], and [0177]).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to print (i.e., apply) one or more logos on a first or second rectangular side of the Elkins bag, as in Thomas et al., in order to aid and promote identification of the bag with a brand.
Also regarding claim 1, Elkins discloses the claimed invention, except for an antimicrobial agent being applied to a least one of an inside surface of the rectangular first side or an inside surface of the rectangular second side.  Tresenfeld teaches that it is known in the art to apply an antimicrobial agent to an inside surface of an analogous bag (paragraph [0072]).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to apply an antimicrobial agent to a least one of an inside surface of the rectangular first side or an inside surface of the rectangular second side of the Elkins bag, as in Tresenfeld, in order to disinfect noxious or potentially hazardous objects that are placed in the bag or to disinfect a hand of a user that may come in contact with any of the objects that are placed in the bag.
Regarding claim 2, Elkins, Thomas et al., and Tresenfeld disclose the claimed invention, as discussed above, except for the rectangular side and the rectangular second side being formed from polyethylene.  Thomas et al. teaches that it is known in the art to form and an 
Regarding claim 3, Elkins discloses the closure includes a resealable closure (zip-top; paragraphs [0011]-[0012]).
Regarding claim 4, Elkins, Thomas et al., and Tresenfeld disclose the claimed invention, as discussed above, except a deodorant further applied to a least one of an inside surface of the rectangular first side or an inside surface of the rectangular second side. Tresenfeld teaches that it is known in the art to apply a deodorant in combination with an antimicrobial agent to the interior of an analogous bag (paragraphs [0088]-[0089]).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention further apply a deodorant to a least one of an inside surface of the rectangular first side or an inside surface of the rectangular second side of the Elkins bag, as in Tresenfeld, in order to mask any odor from an object placed in the bag.
Regarding claim 5, Elkins discloses the rectangular first side and the rectangular second side are formed to have a capacity (paragraphs [0011]-[0012]), when joined together and sealed with the closure, which meets the structure implied by the functional recitation “to hold a feminine personal hygiene item.”
Regarding claim 6, Elkins discloses the rectangular first side and the rectangular second side are formed to have a capacity (paragraphs [0011]-[0012]), when joined together and sealed with the closure, which meets the structure implied by the functional recitation “to hold an incontinence protection item.”
Regarding claim 8, Elkins discloses the bag is formed from biodegradable material (paragraph [0014]).

Regarding claim 10, Elkins, Thomas et al., and Tresenfeld disclose the claimed invention, as discussed above, except the antimicrobial agent and the deodorant being adapted for urine and feces.  Tresenfeld teaches that an antimicrobial agent and a deodorant (substance 24) applied to the interior of an analogous bag may be varied according to application of the bag (paragraph [0071]).  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to adapt the antimicrobial agent and the deodorant for urine and feces in the modified Elkins bag, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.
Regarding claim 11, Elkins, Thomas et al., and Tresenfeld disclose the claimed invention, as discussed above.  Tresenfeld especially discloses a powder as a vehicle used to carry and deliver a scented substance (paragraph [0040]).  However, Tresenfeld does not disclose the deodorant including a baking soda scented deodorant additives.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the deodorant as baking soda scented deodorant additives in the modified Elkins bag, since it has been held to be within the general skill of a worker in the art to select a 
Regarding claim 12, Elkins, Thomas et al., and Tresenfeld disclose the claimed invention, as discussed above, except for additives applied to an exterior of the bag.  Tresenfeld teaches that it is known in the art to provide additives (substance 24) to the exterior of an analogous bag.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to apply additives to the exterior of the Elkins bag, as in Tresenfeld, in order to provide antimicrobial and deodorant properties.

Response to Arguments
Applicant’s arguments with respect to claims 1-6 and 8-12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant is duly reminded that a complete response must satisfy the requirements of 37 C.F. R. 1.111, including: “The reply must present arguments pointing out the specific distinctions believed to render the claims, including any newly presented claims, patentable over any applied references.”   A general allegation that the claims “define a patentable invention” without specifically pointing out how the language of the claims patentably distinguishes them from the references does not comply with the requirements of this section.  Moreover, “The prompt development of a clear Issue requires that the replies of the applicant meet the objections to and rejections of the claims.”  Applicant should also specifically point out the support for any amendments made to the disclosure.  See MPEP 714.02 and MPEP 2163.06.  The “disclosure” includes the claims, the specification and the drawings.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JES F PASCUA whose telephone number is (571)272-4546.  The examiner can normally be reached on M-F; 7:30 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JES F PASCUA/Primary Examiner, Art Unit 3734